Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the special master, Margaret Washburn, recommending that Jennifer L. Wright (State Bar No. 519727) be disbarred following her April 2015 guilty plea conviction in the Superior Court of Douglas County for felony possession of Alprazolam, a Schedule IV substance, see OCGA § 16-13-30 (a), for which she was sentenced to three years probation. Wright, who became a member of the Bar in 2000, received a formal letter of admonition in 2012.
The special master held a hearing at which Wright and her first probation officer testified. As found by the special master, the evidence showed that Wright has not been compliant with the terms of her probation, including the requirement that she participate in a substance abuse treatment program and discontinue her use of marijuana. Additionally, the evidence also showed that Wright has a history of arrests for driving under the influence, a failure to take responsibility for her actions or to show remorse, a tendency to blame other people and circumstances for her problems, and a lack of candor with a counselor conducting an alcohol and drug abuse assessment. Together, these circumstances reflect adversely on her fitness to practice law.
The special master concluded that Wright’s conviction constitutes a violation of Rule 8.4 (a) (2), that Wright did not exhibit remorse or take responsibility for her actions, but blamed others, and that Wright failed to present any credible evidence of mitigating factors, compare In the Matter of Davis, 292 Ga. 897 (742 SE2d 734) (2013) (24-month suspension following conviction for possession of methamphetamine when Davis expressed remorse, took full responsibility for her actions, was in counseling, and displayed a cooperative attitude in disciplinary proceedings). Thus, the special master recommended that Wright be disbarred.
Having considered the record and the special master’s thorough report and recommendation, the Court concurs that disbarment is the appropriate sanction in this matter. Accordingly, it is hereby *140ordered that the name of Jennifer L. Wright be removed from the rolls of persons authorized to practice law in the State of Georgia. Wright is reminded of her duties pursuant to Bar Rule 4-219 (c).
Decided May 23, 2016.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.